Citation Nr: 1034820	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  03-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability claimed as 
chest pain.

2.  Whether new and material evidence to reopen a claim for 
service connection for a lower right waist/hip disability has 
been received.

3.  Entitlement to an increased (compensable) rating for a 
chalazion of the right upper eyelid.

4.  Entitlement to an increased (compensable) rating for tension 
headaches.

5.  Entitlement to a rating in excess of 30 percent for 
pseudofolliculitis (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from January 1979 to June 
1992.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
February 2003 and July 2006 RO rating decisions.

In a February 2003 rating decision, the RO, inter alia, increased 
the rating for PFB from 0 to 10 percent disabling, effective 
December 12, 2001 (the date of the claim for increase); continued 
the 0 percent (noncompensable) rating for a chalazion of the 
right upper eyelid; and denied claims for service connection for 
a right leg condition, for a chest condition, and for penile 
irritation.  Later that month, the Veteran filed a notice of 
disagreement (NOD) with the disability ratings assigned for PFB 
and the right eye chalazion, and the denial of the claims for 
service connection.  In May 2003, the RO issued a statement of 
the case (SOC) with respect to the disability rating for the 
right eye chalazion, and the denial of the claims for service 
connection; the Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in July 2003.  In March 
2004, the RO issued a SOC with respect to the disability rating 
for PFB, and the Veteran filed a VA Form 9 in May 2004.  

In a May 2003 rating decision, the RO increased the rating for 
PFB from 10 to 30 percent disabling, effective December 12, 2001.  
However, inasmuch as a higher rating is available for this 
disability, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for increase 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In a July 2006 rating decision, the RO, inter alia, continued a 0 
percent (noncompensable) rating for headaches; declined to reopen 
claims for service connection for a lower right waist/hip 
condition and for chronic lumbar strain; and denied service 
connection for a neck condition, for depressive disorder, and for 
high blood pressure.  The Veteran filed a NOD in August 2006, the 
RO issued a SOC in November 2006, and the Veteran filed a VA Form 
9 in December 2006.  

In August 2007, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In June 2008, the Board denied service connection for depression, 
for high blood pressure, for a right leg condition, and for 
penile irritation; reopened the claim for service connection for 
chronic lumbar strain and remanded the claim on the merits, along 
with the other claims remaining on appeal, to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
development.  

Prior to returning this appeal to the Board, in a May 2010 rating 
decision, the AMC granted the Veteran's claims for service 
connection for cervical spine and lumbar spine disabilities.  
Because the May 2010 decision represents a full grant of the 
benefits sought with respect to these issues (neck condition and 
chronic lumbar strain), these matters are no longer before the 
Board for consideration.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

After accomplishing the action requested in the Board's June 2008 
remand, the AMC continued to deny each of the claims remaining on 
appeal (as reflected in a May 2010 supplemental SOC (SSOC)), and 
returned the matters to the Board for further appellate 
consideration.  

The Board's decision on the petition to reopen the claim for 
service connection for a lower right waist/hip condition, and the 
claims for increased ratings for a chalazion of the right upper 
eyelid and for tension headaches is set forth below.  The claims 
for service connection for disability claimed as chest pain and 
for an increased rating for PFB are addressed in the remand 
following the order; these matters are being remanded to the RO 
via the AMC, for additional development.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In a February 2003 rating decision, the RO denied service 
connection for lower right waist/hip disability; although 
notified of the denial in a letter dated that same month, the 
Veteran did not initiate an appeal with respect to this matter.

3.  No new evidence associated with the claims file since the 
February 2003 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for lower right waist/hip disability, or 
raises a reasonable possibility of substantiating that claim.

4.  Pertinent to the December 2001 claim for increase, although 
the Veteran has had occasional inflammation of the meibomians 
glands of both eyes, he has not had a chalazion in right eye.  

5.  Pertinent to the December 2004 claim for increase, although 
the Veteran has reported chronic, daily tension headaches, there 
has been no evidence of prostrating attacks.  




CONCLUSIONS OF LAW

1.  The February 2003 rating decision in which the RO denied 
service connection for lower right waist/hip disability is final.  
38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's February 2003 denial is 
not new and material, the criteria for reopening the claim for 
service connection for lower right waist/hip disability are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The criteria for a compensable rating for a chalazion of the 
right upper eyelid are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.31, 
4.79, Diagnostic Code (DC) 6015 (2009).  

4.  The criteria for a compensable rating for tension headaches 
are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.31, 4.124a, DC 
8100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to requests to reopen previously denied claims, a 
claimant must be notified of both what is needed to reopen the 
claim and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman, 19 Vet. App. at 473.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

As regards the request to reopen the previously denied claim for 
service connection for a lower right waist/hip condition, 
February 2005 and January 2006 pre-rating letters and an October 
2008 post-rating letter notified the Veteran that new and 
material evidence was required to reopen the claim and the 
reasons why the claim had been previously denied.  The letters 
also notified the Veteran that new and material evidence was 
required to reopen the claim, and that, in order to be considered 
new and material, the evidence must pertain to the reason the 
claim was previously denied, must raise a reasonable possibility 
of substantiating the claim, and could not simply be repetitive 
or cumulative of the evidence of record at the time of the 
previous denial.  The letters also provided notice regarding what 
information and evidence was needed to satisfy the elements of 
the underlying claim for service connection, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA. 

As regards the claim for an increased rating for a right eye 
chalazion, a September 2002 pre-rating letter and December 2004 
and October 2008 post-rating letters provided notice to the 
Veteran explaining what information and evidence was needed to 
substantiate the claim for a higher rating, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA.  Post rating, the May 2003 
SOC set forth applicable criteria for rating a chalazion of the 
right eye.

As regards the claim for an increased rating for headaches, 
November 2005 and January 2006 pre-rating letters and an October 
2008 post-rating letter provided notice to the Veteran explaining 
what information and evidence was needed to substantiate the 
claim for a higher rating, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  Post rating, the November 2006 SOC set 
forth applicable criteria for rating headaches.  
  
The November 2005, January 2006, and October 2008 letters 
specifically informed the Veteran to submit any evidence in his 
possession pertinent to the claims on appeal (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 in effect prior to 
May 30, 2008).  The October 2008 letter provided the Veteran with 
information pertaining to VA's assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman. 

The February 2003 rating decision reflects the initial 
adjudication of the claim for an increased rating for a right eye 
chalazion.  The July 2006 rating decision reflects the initial 
adjudication of the claim for an increased rating for headaches 
and the petition to reopen the claim for service connection for a 
lower right waist/hip condition.  After issuance of each post-
rating letter, and opportunity for the Veteran to respond, the 
May 2010 SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the post-
rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records (STRs), VA outpatient treatment records, and 
the reports of October 2002, March 2003, December 2003, June 
2006, January 2008, and April 2009 VA examinations.  Also of 
record and considered in connection with the appeal are the 
transcript of the August 2007 Board video hearing, and the 
various written statements provided by the Veteran and by his 
friends, family and representative, on his behalf.  No further RO 
action on any of these matters, prior to appellate consideration, 
is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Petition to Reopen

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

In April 2002, the Veteran asserted that he was permanently 
disabled due to injuries he sustained while on active duty, 
including back problems and a lower right waist problem.  He said 
these problems were due to lifting heavy equipment while on 
active duty.  In a February 2003 rating decision, the RO denied 
service connection for a lower right waist/hip problem.  The 
pertinent evidence then of record consisted of the Veteran's STRs 
and VA treatment records, which were unremarkable for any lower 
waist or hip problems.  

The basis for the RO's February 2003 denial was that there was no 
indication that the Veteran had a lower waist or hip problem 
during service or that a disability had been clinically diagnosed 
since service.  

Although notified of the RO's denial in a letter also dated in 
February 2003, the Veteran did not initiate an appeal with 
respect to this claim.  See 38 C.F.R. 
§ 20.200.  The RO's February 2003 decision is therefore final as 
to the evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
such as in this case, 38 C.F.R. § 3.156(a) defines "new" evidence 
as evidence not previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 3 (1996).  
Here, the last final denial of the claim is the RO's February 
2003 rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since February 2003 
includes records of VA evaluation and treatment.  These records 
are also unremarkable for a lower right waist or hip disability.  
The Board points out that the Veteran has complained about pain 
radiating from his low back into his right buttock and right 
thigh and that he has been diagnosed with degenerative disc 
disease (DDD) of the lumbar spine with sciatica.  The AMC granted 
service connection for DDD of the lumbar spine and sciatica in 
May 2010.  Hence, to the extent the pain described by the Veteran 
in his lower right waist and right hip is associated with DDD of 
the lumbar spine, this has already been addressed.  There is no 
medical evidence, however, of a right lower waist or hip 
disability separate and distinct from the DDD of the lumbar spine 
with sciatica for which service connection has already been 
granted.  Hence, while these records new in the sense that there 
were not previously of record, they are not relevant, and, hence, 
not material for purposes of reopening the previously-denied 
claim.  

Furthermore, as any recent assertions advanced by the Veteran 
(and by his friends, family, and representative, on his behalf) 
that pertain to current disability of the lower right waist and 
hip, the Board finds that such assertions also provide no basis 
for reopening the claim.  As laypersons without the appropriate 
medical training and expertise, none of these individuals is 
competent to render a probative (i.e., persuasive) opinion on the 
medical matter of whether the Veteran suffers from a distinct 
lower right waist or hip disability other than DDD of the lumbar 
spine .  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Therefore, where, as here, resolution of the appeal 
turns on a medical matter that cannot be established by lay 
evidence, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen the previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for lower right 
waist/hip disability are not met, and the February 2003 RO denial 
of this claim remains final.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  

III.  Increased Rating Claims

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as  to which of 
two ratings applies under a particular Diagnostic  Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating;  otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The following analyses are therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.



A.  Chalazion of the Right Upper Eyelid

According to Stedman's Medical Dictionary, 27th Edition (2000), a 
chalazion is a chronic inflammatory granuloma of a meibomians 
gland (a gland of the eye that secrets meibum, an oily substance 
that prevents evaporation of the eye tear film, prevents tear 
spillage onto the cheek, makes the closed lids airtight and acts 
as a blockade for tear fluid, trapping tears between the oiled 
edge and eyeball).  

In December 1992, a VA examiner noted that the Veteran had a 
small chalazion in the right upper eyelid; ocular examination was 
otherwise normal.  In a January 1993 rating decision, the RO 
granted service connection and assigned a 0 percent rating for a 
chalazion of the right upper eye.  

The Veteran's chalazion disability has been rated, by analogy, 
under the criteria for unhealed eye injury and benign neoplasms.  
See 38 C.F.R. 4.20.  Under DCs 6009 and 6015, unhealed eye 
injuries and benign neoplasms are rated based on visual 
impairment due to the particular condition, incapacitating 
episodes, or non-visual impairment (e.g., disfigurement, DC 
7800).  38 C.F.R. 4.79.  

The Veteran has complained that his right eye is red after he 
showers and that he has to use Visine.  He has also complained of 
blurred or double vision and teary eyes.

The report of an October 2002 VA eye examination reflects that 
the Veteran did not have a chalazion in either eye.  Visual 
acuity of the right eye was 20/30 -1 and it was noted that he had 
a low astigmatism in the right eye, presbyopia (progressively 
diminished ability to focus on near objects with age), and 
pinguecula in both eyes (a type of conjunctival degeneration, 
usually benign).

A July 2005 VA outpatient treatment record notes that the Veteran 
had blepharitis and dry eyes in both eyes; artificial tears were 
recommended and he was instructed in proper lid hygiene.  In 
October 2005, he was given glasses with progressive lenses.  

A November 2006 VA emergency room record reflects the Veteran's 
complaints of right eye pain and the sensation of a foreign 
object in his eye.  On physical examination, there was slight 
tearing from the right eye, but no injection or exudates.  The 
was a small lesion on the underside of the right eyelid, most 
likely an internal hordeolum (inflammation of the meibomians 
glands).  There were no signs of surrounding cellulitis and no 
foreign body identified.  He had a normal fundoscopic examination 
with no papilledema and no visual field defects.  Warm compresses 
were recommended for 10 minutes, 4 times a day.  It was noted 
that the Veteran should not expect a lot of improvement for 3 to 
4 weeks and if he did not see improvement by then, he should 
follow-up with the ophthalmology clinic.  

The report of an April 2009 VA eye examination reflects the 
Veteran's complaints of burning in the right eye and a 4-month 
history of double vision.  He also reported that his right eye 
turned red after showering.  Uncorrected visual acuity in the 
right eye was 20/100 near and 20/25 far.  Corrected visual acuity 
in the right eye was 20/20 near and far.  The Veteran had full 
eye movements and full visual fields.  It was noted that the 
Veteran had monocular diplopia on up and down gaze only on 
cover/uncover test, though no corollary eye movement.   The 
examiner noted that the Veteran had functional diplopia, but that 
secondary gain was suspected.  The Veteran was also diagnosed 
with mild blepharitis.  The examiner indicated that there was no 
chalazion.

An April 2009 VA outpatient treatment record reflects the 
Veteran's complaints of right eye diplopia and a benign growth.  
He also complained that his right eye became red after showering 
and that he could not read near and that he was blind.  Corrected 
visual acuity was 20/20 in both eyes with encouragement.  It was 
noted that the eyes were "ortho" in all positions despite 
complaints of diplopia.  It was noted that this was an 
inconsistent examination and it was highly likely that vision was 
functional.  The Veteran was diagnosed with plugged meibomians 
glands and blepharitis in both eyes.  Lid hygiene, warm 
compresses, and artificial tears were recommended.  

In this case, there is no evidence that the Veteran has had a 
chalazion since he filed his claim for an increased rating.  
While he has had inflammation of the meibomians glands, there is 
no evidence that the inflammation developed into a chalazion.  
Moreover, there is no evidence that such inflammation caused any 
impairment, visual or otherwise.  The Board also notes that 
although the Veteran complained of right eye diplopia, it was 
noted that the examination findings were inconsistent and that 
secondary gain was suspected.  Hence the Board finds that a 
compensable rating for chalazion of the right upper eyelid is not 
warranted.

B.  Tension Headaches

The Veteran filed a claim for an increased rating for headaches 
in December 2004.    The Veteran's tension headaches have been 
rated, by analogy, under the criteria for evaluating migraine 
headaches.  See 38 C.F.R. § 4.20.  Under DC 8100, a 10 percent 
rating is warranted for migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  Migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month over 
the last several months warrant a 30 percent rating.  Migraine 
headaches with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a, DC 8100.

Neither the rating schedule, nor the Court of Appeals for 
Veterans Claims, has defined "prostrating".  According to 
Stedman's Medical Dictionary, 27th Edition (2000), pg. 1461, 
prostration is defined as "A marked loss of strength, as in 
exhaustion."

A March 2005 VA outpatient treatment record reflects the 
Veteran's complaints of a persistent headache since 1985 or 1986.  
He reported that the pain was tension-like, with a band around 
his head and that sometimes the pain radiated into his right eye.  
The physician noted that the Veteran was counseled that his long-
standing tension type headache might be partially or wholly 
attributable to the combination of sleep disturbance and anxiety.  
It was also noted that the Veteran had numerous somatic issues.  
He was prescribed Trazadone and Celexa (both antidepressants) and 
it was noted that many of his complaints may improve with the 
initiation of these medications.  

A September 2005 VA outpatient treatment record reflects the 
Veteran's complaints that he had had the same headache for 20 
years.  He said that he had pain on the top of his head, usually 
6/10, from waking to bedtime, fluctuating somewhat in severity.  
He said that he had throbbing in both eyes (right worse than 
left), frequent lightheadedness, occasional vertigo (once or 
twice a month), light and noise sensitivity, and that Ibuprofen 
makes it better.  Neurological examination was normal except for 
subjective sensory loss in the right lower extremity but it could 
not be confirmed if this deficit was real.  It was noted that the 
Veteran complained of many medical problems and was questionably 
a hypochondriac.  The physician noted that judging from the 
Veteran's reaction, it was doubtful whether "ANY medication will 
help the [Veteran].  [The Veteran] is VERY invested in his pain 
and his life with headaches."An April 2005 VA head CT was 
normal.  

A July 2006 VA outpatient treatment record reflects the Veteran's 
complaints of daily headaches for the past 20 years.  He said the 
pain was throbbing, 6/10.  He denied any aura or change in 
vision.  He said Ibuprofen was the only thing that helped and 
that he took it twice a week.  It was noted that he was 
prescribed Amitrypiline (an antidepressant) in September 2005, 
but that he stopped taking it because it made him drowsy and did 
not improve his headaches.  Nuerontin titrate (an anti-seizure 
medication) was prescribed.  In October 2006, the Veteran 
reported a mild improvement with the medication, but he still had 
daily headaches with pain 4-5/10.  The physician recommended an 
increase in dosage.  

The report of an April 2009 VA neurology examination reflects the 
Veteran's complaints of daily headaches, 8/10.  He reported 
Ibuprofen decreased the pain to 6/10.  It was noted that the 
Veteran reported that his headaches resulted in moderate 
impairment of his ability to perform chores, mild impairment on 
shopping, moderate impairment on exercise, prevented him from 
participating in sports, and had mild impairment on recreation.  
There was no impairment on traveling, feeding, bathing, dressing, 
toileting, and grooming.  

To warrant a compensable rating for headaches under DC 8100, 
there must be evidence of characteristic prostrating attacks 
averaging one in 2 months over the last several months.  In this 
case, although the Veteran reports constant daily headaches, 
there is no evidence of prostrating attacks.  The Board also 
notes that there is some indication in the record that the 
Veteran is exaggerating his symptoms and may be seeking secondary 
gain.  For these reasons, the Board finds that a compensable 
rating for headaches is not warranted.

C.  Both Increased Rating Claims

The Board reiterates that it has certainly considered the 
Veteran's assertions as to his right eye and headache symptoms-
which he is certainly competent to provide.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, as noted above, there is some 
indication in the record that the Veteran is exaggerating his 
symptoms and seeking secondary gain.  Hence, his statements lack 
credibility.  Moreover, the criteria needed to support increased 
ratings - impairment due to a chalazion and prostrating attacks 
due to headaches - are medical findings that are within the 
province of trained medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Hence, while the appellant's 
complaints have been considered, they lack credibility and are 
not considered more persuasive on these points than the objective 
medical findings which, as indicated above, do not support the 
claims for higher ratings.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the disabilities under consideration, 
pursuant to Hart (cited above); and that the claims for higher 
ratings must be denied.  In reaching the conclusion to deny each 
claim, the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).




ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for lower right 
waist/hip disability is denied.

A compensable rating for a chalazion of the right upper eyelid is 
denied.

A compensable rating for tension headaches is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for disability 
claimed ad chest pain and for an increased rating for PFB is 
warranted.

As regards the claim for service connection for chest pain, the 
Veteran's STRs reflect that he complained of chest pain in 
January 1988.  On physical examination, his chest wall was tender 
to palpation of the left costosternal margin; the assessment was 
chest wall pain.  Similar symptoms were noted in May 1992, but no 
diagnosis was given and it was noted that the Veteran had job-
related problems and stress and that an organic problem was 
doubtful.

Post service, the Veteran had complaints of chest pain in June 
1994 and 1996.  In each instance, cardiac etiology was ruled out.  
VA outpatient treatment records also reflect that the Veteran had 
chest wall pain in May 2002; he was diagnosed with 
costochondritis.  He has had ongoing periodic treatment for 
similar complaints of chest wall pain.  In some instances, pain 
has been reproducible on palpation of the left costosternal joint 
or pectoral muscle.  The Veteran has reported that he has had 
this chest pain since service. 

Given the in-service complaints of chest pain and post-service 
findings of chest pain associated with costochondritis, the 
Veteran's assertions as to a relationship between the two, and 
the absence of any current medical opinion on the question of 
nexus, the Board finds that further examination and medical 
opinion is needed to resolve the claim for service connection.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

As regards the claim for an increased rating for PFB, the Board 
notes that a remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

In the June 2008 remand, the Board instructed the RO to schedule 
the Veteran for a dermatology VA examination to assess the 
severity of his PFB.  The examiner was asked to provide an 
assessment of the percentage of the entire body area affected and 
the percentage of exposed areas affected by PFB.  The Veteran 
underwent a VA examination in April 2009; however, the examiner 
did not comment on the percentage of exposed areas affected by 
PFB (the examiner only provided the percentage of the entire body 
affected).  Since this has direct bearing on whether the Veteran 
meets the criteria for a higher rating, remand, consistent with 
Stegall, is warranted. 

Hence, the RO should arrange for the Veteran to undergo a VA 
cardiology and dermatology examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for a scheduled examination in 
connection with the chest pain, without good cause, may well 
result in denial of the claim for service connection (as the 
original claim for service connection will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 (2009).  
The failure to report to a scheduled examination for PFB, without 
good cause, shall result in denial of the claim for increase.  
Id.  Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report for 
any scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Durham VA 
Medical Center (VAMC) through September 2008.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain from the Durham VAMC any records of treatment 
for chest pain and/or PFB since September 2008, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining on 
appeal.  The RO's letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim remaining on appeal.  The RO's 
adjudication of the increased rating claim should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Hart (cited to above), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Durham VAMC 
all records of evaluation and/or treatment 
for the Veteran's complaints of chest pain 
and/or for PFB, since September 2008.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims for an increased rating for PFB 
and for service connection for chest pain.  
The RO should explain the type of evidence 
that is the Veteran's ultimate responsibility 
to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
cardiology and dermatology examinations, by 
appropriate physicians, at a VA medical 
facility.

The entire claims file must be made 
available to each physician designated 
to examine the Veteran, and each 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made available 
to the requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Each physician should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

Cardiology examination:  The examiner 
should clearly identify all current 
disability(ies) associated with the Veteran's 
complaints of chest pain.  Then, with respect 
to each diagnosed disability, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater  probability) that 
the disability is the result of disease or 
injury was incurred in or aggravated by the 
Veteran's military service.  

Dermatology examination:  The examiner 
should render specific findings pertinent to 
the Veteran's service-connected PFB.  The 
examiner should identify the location of all 
demonstrated lesions, and provide an 
assessment of the percentage of the entire 
body area affected and the percentage of the 
exposed areas affected by the PFB.  The 
examiner should also discuss the frequency, 
dosage, and duration of any necessary 
medication. 

The examiner should also render findings 
pertinent to any scars associated with the 
Veteran's PFB, to include stating the size of 
the area affected (in inches or centimeters), 
whether the scar is elevated or depressed on 
palpation, is adherent to underlying tissue, 
is hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square 
centimeters),  or whether the skin texture is 
abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches 
(39 square centimeters), or whether the skin 
is indurated and inflexible in area exceeding 
six square inches (39 square centimeters).  

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination(s) sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for an increased rating 
for PFB and for service connection for 
disability claimed as chest pain.  

If the Veteran fails, without good cause, to 
report to the examination schedule in 
connection with the PFB claim, in 
adjudicating that claim for increase, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate the each claim in light 
of all pertinent evidence and legal authority 
(to include connection with the claim for an 
increased rating for PFB, consideration of 
whether staged rating, pursuant to Hart 
(cited to above), is appropriate).  

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


